

	

		II

		109th CONGRESS

		2d Session

		S. 2599

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Vitter (for himself,

			 Mr. Inhofe, Mr.

			 Enzi, Mr. Santorum,

			 Mr. Coburn, Mrs. Dole, and Mr.

			 Sununu) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To amend the Robert T. Stafford Disaster

		  Relief and Emergency Assistance Act to prohibit the confiscation of firearms

		  during certain national emergencies.

	

	

		1.Short titleThis Act may be cited as the

			 Disaster Recovery Personal Protection

			 Act of 2006.

		2.FindingsCongress finds the following:

			(1)The Second Amendment to the Constitution of

			 the United States states that, A well regulated Militia, being necessary

			 to the security of a free State, the right of the people to keep and bear Arms,

			 shall not be infringed. and Congress has repeatedly recognized this

			 language as protecting an individual right.

			(2)In the wake of Hurricane Katrina, State and

			 local law enforcement and public safety service organizations were overwhelmed

			 and could not fulfill the safety needs of the citizens of the State of

			 Louisiana.

			(3)In the wake of Hurricane Katrina, the

			 safety of these citizens, and of their homes and property, was threatened by

			 instances of criminal activity.

			(4)Many of these citizens lawfully kept

			 firearms for the safety of themselves, their loved ones, their businesses, and

			 their property, as guaranteed by the Second Amendment, and used their firearms,

			 individually or in concert with their neighbors, for protection against

			 crime.

			(5)In the wake of Hurricane Katrina, certain

			 agencies confiscated the firearms of these citizens, in contravention of the

			 Second Amendment, depriving these citizens of the right to keep and bear arms

			 and rendering them helpless against criminal activity.

			(6)These confiscations were carried out at

			 gunpoint, by nonconsensual entries into private homes, by traffic checkpoints,

			 by stoppage of boats, and otherwise by force.

			(7)The citizens from whom firearms were

			 confiscated were either in their own homes or attempting to flee the flooding

			 and devastation by means of motor vehicle or boat, and were accosted, stopped,

			 and arbitrarily deprived of their private property and means of

			 protection.

			(8)The means by which the confiscations were

			 carried out, which included intrusion into the home, temporary detention of

			 persons, and seizures of property, constituted unreasonable searches and

			 seizures and deprived these citizens of liberty and property without due

			 process of law in violation of fundamental rights under the Constitution of the

			 United States.

			(9)Many citizens who took temporary refuge in

			 emergency housing were prohibited from storing firearms on the premises, and

			 were thus treated as second-class citizens who had forfeited their

			 constitutional right to keep and bear arms.

			(10)At least 1 highly-qualified search and

			 rescue team was prevented from joining in relief efforts because the team

			 included individuals with firearms, although these individuals had been

			 deputized as Federal law enforcement officers.

			(11)These confiscations and prohibitions, and

			 the means by which they were carried out, deprived the citizens of Louisiana

			 not only of their right to keep and bear arms, but also of their rights to

			 personal security, personal liberty, and private property, all in violation of

			 the Constitution and laws of the United States.

			3.Prohibition on

			 confiscation of firearms during certain national emergenciesTitle VII of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by

			 adding at the end the following:

			

				706.Firearms

				policies

					(a)Prohibition on

				confiscation of firearmsNo

				officer or employee of the United States (including any member of the uniformed

				services), person operating pursuant to or under color of Federal law,

				receiving Federal funds, under the control of any Federal official, or

				providing services to such an officer, employee, or other person, while acting

				in support of relief from a major disaster or emergency, may—

						(1)temporarily or permanently seize, or

				authorize seizure of, any firearm the possession of which is not prohibited

				under Federal or State law, other than for forfeiture in compliance with

				Federal law or as evidence in a criminal investigation;

						(2)require the registration of any firearm for

				which registration is not required by Federal or State law;

						(3)prohibit the possession of any firearm, or

				promulgate any rule, regulation, or order prohibiting the possession of any

				firearm, in any place or by any person where such possession is not otherwise

				prohibited by Federal or State law; or

						(4)prohibit the carrying of a firearm by any

				person otherwise authorized to carry firearms under Federal or State law,

				solely because such person is operating under the direction, control, or

				supervision of a Federal agency in support of relief from a major disaster or

				emergency.

						(b)Private rights

				of action

						(1)In

				generalAny individual

				aggrieved by a violation of this section may seek relief in an action at law,

				suit in equity, or other proper proceeding for redress against any person who

				subjects such individual, or causes such individual to be subjected, to the

				deprivation of any of the rights, privileges, or immunities secured by this

				section.

						(2)RemediesIn addition to any existing remedy in law

				or equity, under any law, an individual aggrieved by the seizure or

				confiscation of a firearm in violation of this section may bring an action for

				the return of such firearm in the United States district court in the district

				in which that individual resides or in which such firearm may be found.

						(3)Attorney

				feesIn any action or

				proceeding to enforce this section, the court shall award the prevailing party,

				other than the United States, a reasonable attorney’s fee as part of the

				costs.

						.

		

